 ORIGINAL OYSTER HOUSELouton, Inc. t/a The Original Oyster House andDolores DeGeer. Case 6-CA-1596230 April 1984DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSZIMMERMAN AND HUNTEROn 29 September 1983 Administrative LawJudge James T. Youngblood issued the attacheddecision. The Respondent filed exceptions and asupporting brief on 24 October 1983 and the Gen-eral Counsel filed cross-exceptions and an answer-ing brief on 17 November 1983.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings, andconclusions and to adopt the recommended Orderas modified.The judge found violations of Section 8(aX1) ofthe Act by the Respondent's reduction of hours ofthree employees' and by its discharge of two em-ployees.2The judge also found that an interview ofone employee by the Respondent and the Respond-ent's attorney immediately prior to the employee'sgiving testimony at a Board hearing violated Sec-tion 8(aXl) of the Act because the Respondentfailed to give adequate assurances to the employeethat no reprisals would take place.3The judge dis-missed complaint allegations that the Respondenthad instructed its employees to refrain from dis-cussing matters of mutual aid and protection andthat the Respondent had imposed more onerousworking conditions on Dolores DeGeer. The Re-spondent has excepted to the judge's findings of8(a)(1) violations and the General Counsel has ex-cepted to the recommended dismissal of the twocomplaint allegations.We agree with the judge's findings of 8(aXl) vio-lations and his conclusion that the evidence was in-sufficient to establish that the Respondent had in-' The judge's finding of reduction of hours s supported by the Re-spondent's exhibits of employee payroll records. The "gross fluctuations"referred to by the Respondent are in fact minimal and the judge's conclu-sions regsrding hours worked specifically cite the Respondent's payrollrecords and do not rely on the recollections of employees' The judge found inter liah that the Respondent violated Sec. 8(aXI)by discharging or constructively discharging Dolores DeOeer. We findin the circumstances here that the Respondent's cancellation of DeOeer'sschedule in its entirety constituted a discharge. Hence we do not adopthis alternative finding that DeOeer was constructively discharged.a In adopting the finding of this violation we rely on the fact thatstatements of a clearly coercive nature were made to the employee bythe Respondent during the interview and therefore we find it unnecessaryto rely on the judge's rationale under Johnnle's bultry Co., 146 NLRB770 (1964).270 NLRB No. 9structed its employees to refrain from discussingmatters of mutual aid and protection.We disagree with the judge's finding that therecord evidence fails to establish that the Respond-ent imposed more onerous working conditions onDolores DeGeer. Witnesses for both the Respond-ent and the General Counsel testified that in lateOctober 1982 new work rules were imposed requir-ing that work stations be assigned by supervisorsand be rotated among waitresses. Undisputed testi-mony also establishes that Dolores DeGeer was as-signed only the least desirable work station,number 3, and that she alone among the waitresseswas not rotated. There is no evidence or assertionthat Dolores DeGeer was less capable of handlingthe other work stations (in fact the opposite wasestablished). We find that the assignment of Dolo-res DeGeer to work only station 3 and the failureto rotate her to the more favorable work stations inthe circumstances here constitute the imposition ofmore onerous working conditions in violation ofSection 8(aX1) of the Act.Accordingly we shall adopt the judge's recom-mended Order to the extent it finds violations ofSection 8(aXl) of the Act except that we shallmodify it to reflect the finding that the Respondentimposed more onerous working conditions on Do-lores DeGeer in violation of Section 8(aXI) of theAct and to include narrow rather than broad cease-and-desist language.ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge as modified below and orders that the Re-spondent, Louton, Inc. t/a The Original OysterHouse, Monroeville, Pennsylvania, its officers,agents, successors, and assigns, shall take the actionset forth in the Order as modified.I. Substitute the following for paragraph 1(c)."(c) Discharging its employees, removing its em-ployees from its work schedule, or otherwise alter-ing its employees' working conditions because theyengaged in protected concerted activity."2. Insert the following as paragraph l(d) and re-letter the subsequent paragraph."(d) Imposing more onerous working conditionson its employees because of their protected con-certed activities."3. Substitute the following for paragraph l(e)."(e) In any like or related manner interferingwith, retraining, or coercing its employees in theexercise of the rights guaranteed them in Section 7of the Act."4. Substitute the attached notice for that of theadministrative law judge.87 DECISIONS OF NATIONAL LABOR RELATIONS BOARDAPPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT interrogate our employees con-cerning their protected concerted activities guaran-teed them by Section 7 of the Act.WE WILL NOT reduce the working hours of ouremployees because of their protected concerted ac-tivities guaranteed them by Section 7 of the Act.WE WILL NOT impose more onerous workingconditions on our employees because of their pro-tected concerted activities.WE WILL NOT discharge our employees, removeour employees from our work schedules, or other-wise change the working conditions of our employ-ees because of their protected concerted activities.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce you in the exer-cise of the rights guaranteed you by Section 7 ofthe Act.WE WILL offer Dolores DeGeer and DoreenDeGeer Dunmire immediate and full reinstatementto their former jobs or, if those jobs no longerexist, to substantially equivalent positions, withoutprejudice to their seniority or any other rights orprivileges previously enjoyed and WE WILL makethem whole for any loss of earnings and other ben-efits resulting from their discharge, less any net in-terim earnings, plus interest.WE WILL make whole, with interest, DoloresDeGeer, Doreen DeGeer Dunmire, and DeniseDeGeer Churchel for any loss of earnings theymay have suffered as a result of our reduction oftheir hours.LOUTON, INC. T/A THE ORIGINALOYSTER HOUSEDECISIONSTATEMENT OF THE CASEJAMES T. YOUNGBLOOD, Administrative Law Judge.The complaint which issued on February 1, 1983, andwas amended at the hearing, alleges that Louton, Inc. t/aThe Original Oyster House (herein the Respondent) re-taliated against its employees because its employees en-gaged in concerted activities with each other and otheremployees for the purpose of mutual aid and protection,in violation of Section 8(aXl) of the Act. The Respond-ent filed an answer admitting certain allegations of thecomplaint but denying the commission of any unfairlabor practices. This matter was tried before me on May3, 24, and 25, 1983, in Pittsburgh, Pennsylvania. Follow-ing the hearing the parties submitted posttrial briefswhich have been duly considered.On the entire record, from my observation of the de-meanor of each witness while testifying, and having con-sidered the briefs filed herein, I make the followingFINDINGS AND CONCLUSIONS'I. THE BUSINESS OF THE RESPONDENTThe Respondent is a Pennsylvania corporation en-gaged in the operation of public restaurants selling foodand beverages. The Respondent admits, and I find, that itis an employer engaged in commerce within the meaningof Section 2(2), (6), and (7) of the Act.II. THE ALLEGED UNFAIR LABOR PRACTICESOnly the Respondent's restaurant facility located inMonroeville, Pennsylvania, is involved in this proceed-ing. The employees at the Respondent's Monroeville fa-cility are not represented by any labor organization andno labor organization is involved in this proceeding.The record clearly shows that the most senior waitressat the Respondent's Monroeville facility is ChargingParty Dolores DeGeer (herein DeGeer) who was hiredon May 10, 1976. DeGeer has five daughters who,during the course of the Charging Party's employmentwith the Respondent, were employed by the Respond-ent. The five daughers are Debbie DeGeer, DanaDeGeer, Diane DeGeer Hill, Denise DeGeer Churchel,and Doreen DeGeer Dunmire. The record also adequate-ly demonstrates that DeGeer, the Charging Party, wasconsidered by the daughters as well as other employeesat the Monroeville facility to be the natural leader andthe person to whom they brought their problems andcomplaints so that she could intercede on their behalfwith management. There is little doubt that there existeda special relationship between Charging Party DeGeerand the management of the Respondent evidenced by thefact that the Respondent employed all five of her daugh-ters at its Monroeville facility.Diane DeGeer Hill was employed by the Respondentas a waitress at the Monroeville facility from November13, 1980, until she resigned on October 16, 1982. Hillcredibly testified that on April 9, 1982,2 Good Friday,she arrived at work between 3:30 and 4 p.m., approxi-mately an hour or so prior to her 5 p.m. scheduled start-ing time. Hill had arrived early so that she might obtainsomething to eat prior to her shift, as Good Friday was avery busy day and she knew she would not get a break.While sitting at a table in the rear of the restaurant she1 The facts found herein are a compilation of the credited testimony,the exhibits, and stipulations of fact, viewed in light of logical consisten-cy and inherent probability. Although these findings may not contain orrefer to all of the evidence, all has been weighed and considered. To theextent that any testimony or other evidence not mentioned in this deci-sion may appear to contradict my findings of fact, I have not disregardedthat evidence but have rejected it as incredible, lacking in probativeweight, surplusage, or irrelevant. Credibility resolutions have been madeon the basis of the whole record, including the inherent probabilities ofthe testimony and the demeanor of the witnesses. Where it may be re-quired I will set forth specific credibility findings.I Unless otherwise specified, all dates refer to 1982.88 ORIGINAL OYSTER HOUSEordered a fish sandwich from waitress Tiana Leylandwhich was paid for by Hill. While she was eating BennyPettica, the Respondent's manager, who is entrusted withthe responsibility of supervising and operating all the Re-spondent's restaurants, approached Hill in the crowdedrestaurant and using profanity told her to go to someother restaurant, he did not want her business. Hill saidshe was sorry, that she did not realize she was not al-lowed to eat in the restaurant. Hill stood up and left therestaurant as Pettica had ordered her to do. Accordingto Hill, she immediately came back because she had for-gotten her purse and told Pettica that he could "shove itup his ass" because she did not need this job. Hill left therestaurant and did not work either April 9 or April 10.On April 10, Hill received a telephone call from Supervi-sor-ManagersDonald Loporfito, who asked her if shehad quit her job and, when she responded that she had,Loporfito asked her if she was coming back. Hill reluc-tantly agreed to return to work, explaining that her hus-band was laid off and she needed the money. She report-ed to work the following Monday, April 12. It is uncon-troverted that other than the conversation of Loporfitoasking Hill to return to work no member of managementever spoke with Hill about the incident nor was she everdisciplined in any way as a result of the confrontation.During the week following her return to work, Hilldiscussed the incident among the employees, includingher mother and her sisters, and following these discus-sions arrangements were made with management for ameeting where they could sit down and discuss the em-ployees' problems.On April 21, a meeting was held at the Monroevillefacility as requested by the employees. The managementrepresentatives at the meeting included President LouisJ. Grippo, Pettica, Loporfito, and Assistant Manager PatParme. The employees present at the meeting includedDeGeer, Churchel, Dunmire, Hill, Sue Rohrbaugh, Lor-raine Kalbaugh, and Tiana Leyland.At this meeting the employees were assured by Presi-dent Grippo that they could speak freely without fear ofreprisals. DeGeer, the primary spokesperson for the em-ployees, advised Grippo that they were there to talkabout Bennie Pettica's foul mouth in the restaurant andhis treatment of waitresses while they were on duty, es-pecially in front of customers. Diane Hill related toGrippo the incident which had occurred with Pettica onGood Friday. Pettica called Hill a liar and stated thatshe had used profanity with him first, either calling hima "mother fucker" or telling him to "get fucked." Thewaitresses jumped up and responded that Pettica waslying. DeGeer, Hill, Rohrbaugh, Churchel, and Dunmireeach spoke out concerning incidents between themselvesand Pettica. All of the witnesses agreed that employeeTiana Leyland did not speak out at this meeting. Grippoinformed the employees that he did not want this type ofconduct in his restaurant from the employees or fromPettica. He emphasized that Pettica was their boss and itwas important for them all to get along. The employeesI Although the Respondent denies Loporfito's agency status, thisrecord adequately demonstrates that Loporfito is a supervisor and agentof the Respondent.then brought to Grippo's attention certain other mattersconcerning the operation of the restaurant which theyfelt were deficient such as the quality and quantity of thefood and problems with service. The meeting lastedabout an hour and a half. It appears that, prior to April,meetings between the employees and management wereheld on a regular basis several times a year. However, nomeetings were held between management and the em-ployees thereafter.The complaint alleges that, in April, the Respondent'semployees began to concertedly complain to the Re-spondent about wages, hours, and working conditions;that, since April, these employees engaged in other formsof concerted activities in that they requested the Re-spondent to meet with the employees concerning wages,hours, and working conditions; and that, in late Octoberor early November, they requested the Respondent tomeet and complained to the Respondent concerning thereduction of hours of employees. The complaint furtheralleges that, as a result of the continued complaints andother concerted activities on behalf of the Respondent'semployees, the Respondent reduced the hours of em-ployees Delores DeGeer, Doreen Dunmire, and DeniseChurchel; that in mid-October the Respondent instructedemployees to refrain from discussing matters of mutualaid and protection; that in late October the Respondentimposed more onerous working conditions on DoloresDeGeer; that thereafter on October 19 the Respondentremoved Doreen Dunmire from its work schedule; andthat on November 19 the Respondent removed DoloresDeGeer from its work schedule.In support of these charges the General Counsel calledDolores DeGeer and her daughters to testify along withcertain other employees of the Respondent.The record reflects that, around June 1, the Monroe-ville facility began offering breakfast for the first time.This resulted in an extension of the operating hours ofthe restaurant and changes in the schedules of certainemployees. Prior to the institution of breakfast on June 1,Dolores DeGeer had worked throughout the course ofher employment a regular schedule from 10:30 a.m. until5 p.m., Monday, Tuesday, Wednesday, Friday, and Sat-urday. During that time she performed all of the setupwork for the restaurant. According to the uncontradictedand well-corroborated testimony of DeGeer, followingthe institution of breakfast she began to work a regularschedule from 11:30 a.m. until 5 p.m. Two other employ-ees worked from 8:30 a.m. until 3:30 p.m. and 9 a.m.until 4 p.m. Thus, DeGeer's schedule was reduced Ihour per day. The complaint does not allege this reduc-tion in work as a violation. On July 26, DeGeer entereda hospital for repair work on a disc in her back. She wasdischarged from the hospital on August 4, and was notto return to work for 30 days. Thereafter, sometimeprior to September 4, DeGeer went to the restaurant andspoke with Benny Pettica. She informed him she wasable to return to work and requested that he put her onthe schedule. She explained she wanted to start outworking only a couple of days a week until she saw howshe was feeling and could determine whether she couldhandle the work or not. Pettica agreed. The first week89 DECISIONS OF NATIONAL LABOR RELATIONS BOARDback DeGeer worked a Friday and a Saturday and thenext week she was scheduled to work Monday, Friday,and Saturday. According to the uncontradicted testimo-ny of DeGeer, that is the schedule she continued towork until she was removed from the schedule in No-vember. She testified that after working the reducedschedule for several weeks she complained to Pettica andtold him that she was feeling good and could handle afull 5-day schedule. Pettica said he could not take care ofthis for her and told her she would have to speak toGrippo. She explained that she had already calledGrippo to speak with him and that he had never re-turned her calls. Pettica suggested that she call MargaretJean Faust, the secretary and Grippo's sister. DeGeerdid so and Faust responded that she should have a doc-tor's certificate stating that it was all right for her toreturn to her regular schedule. DeGeer complied withthis request. She obtained a doctor's certificate whichcertified that she had recovered sufficiently to return toher regular duties on September 21.In the latter part of September or early October,DeGeer approached Loporfito and requested a meetingwith management. The reason for this request was be-cause of the alleged reduction in hours and scheduleddays suffered by DeGeer and others, and because the in-dividual requests for an explanation to Loporfito hadbeen unsuccessful. As indicated earlier no meeting washeld.After the restaurant began serving breakfast in June,DeGeer would have breakfast in the restaurant eachmorning before she began to work. One day in mid-Oc-tober DeGeer was having breakfast prior to the start ofher shift while employees Kalbaugh and Leyland wereon duty. They were not busy and they were talking toDeGeer. They were discussing DeGeer's cut in hoursand the fact that she was unable to make a living becauseshe was not given a 5-day schedule as she had before herillness. DeGeer testified that she and the other waitressesfrequently discussed matters such as schedules, hours,and other matters of mutual concern while she washaving breakfast and as she spoke very loudly she wascertain that Loporfito had heard their discussions manytimes. On this particular occasion in mid-October, Lo-porfito overheard their conversation as he approachedthe table where DeGeer was sitting and speaking to Kal-baugh and Leyland. According to the uncontradictedtestimony of DeGeer, Loporfito addressed Leyland andKalbaugh stating, "I do not want you talking to Dolly;stay away from her here; don't go near her." After thewaitresses walked away, Loporfito told DeGeer, "I don'twant you talking to the waitresses anymore; don't talk toanyone."Following this occurrence in mid-October, manage-ment announced new rules which prohibited employeesfrom eating any meals at the facility; prohibited themfrom being in the facility more than 5 minutes beforescheduled to punch in; and required them to leave the fa-cility immediately after their schedule was completed.The rule provided for 3 days' suspension for violation.In late October, DeGeer checked the work scheduleand observed that her daughter Doreen Dunmire wasnot scheduled to work the same number of days that shehad been working in the past. Her schedule had been cutdown to 2 days a week. DeGeer was upset because herdaughter Doreen was scheduled to be married on No-vember 13 and, as DeGeer's hours had been cut, shewould be unable to assist her daughter Doreen in payingfor the wedding." She approached Loporfito and stated,"Don, why are you cutting everybody's hours; what isgoing on? ... Why would you do this to Doreen?" Lo-porfito shrugged his shoulders. On October 19, DoreenDunmire worked her last day as she was removed fromthe schedule by the Respondent.According to the concensus of the General Counsel'switnesses, prior to late October or early November theRespondent had no policy with regard to the assignmentof work stations for the waitresses. It appears that thiswas worked out among the waitresses and throughoutthe course of her employment, prior to September, Dolo-res DeGeer worked station I in the front of the restau-rant. This station was preferred by DeGeer and herdaughter Denise Churchel because it was the busiest sta-tion and provided the best opportunity for tips. Thisrecord clearly shows that from the time DeGeer re-turned to work after her illness she worked the back sta-tion and was never returned to work in the stations inthe front of the restaurant. While initially there mayhave been some reason for this because DeGeer had re-quested light duty, certainly after she presented her doc-tor's certificate on September 21, indicating that shecould return to full duty, there was no reason the Re-spondent could not have returned her to the front stationas she requested.The testimony of the General Counsel's witnesses indi-cates that, in the latter part of October, Manager Lopor-fito announced to the waitresses that they could nolonger pick their own stations. He informed them that hewould designate each morning the station where eachwaitress was to work. From that time forward Loporfitowould designate each morning at 9 a.m. where the wait-resses were to work. Unlike the other waitresses whosestations were in fact rotated on a daily basis, DeGeer'sstation was never rotated and she remained at the backstation throughout the last day of her employment. Sherequested to be off on Saturday, November 13, to attendthe wedding of her daughter Doreen Dunmire. The nextweek she was not scheduled to work her Saturday, No-vember 20, and was thereafter reduced to 2 days perweek. On November 19, DeGeer reported to work atnoon as scheduled. The restaurant was very busy at thattime and DeGeer asked her daughter Denise Churchelwhich station she was assigned to work. Her daughtertold her to work station 2. DeGeer worked station 2 andas time passed she realized there must be a problem be-cause Loporfito was pacing the floor and watchingevery move she made. It was not until she took a breakat 3 p.m. that she learned from employee Lorraine Kal-baugh that she was supposed to work station 3 in theback and not station 2. At 3:30 p.m. Mary Wakefield ar-rived to relieve Tiana Leyland and at this point Lopor-fito instructed Wakefield to take station 2 from DeGeerand instructed DeGeer to take station 3 in the back.There is no question but that November 19 was the last90 ORIGINAL OYSTER HOUSEday that DeGeer worked at the Respondent's facility.There is also nothing in this record to indicate that man-agement ever reprimanded DeGeer or informed her thatshe was being suspended or that she had been taken offthe schedule as a result of this incident on November 19.On November 21, DeGeer went into the kitchen ofthe Respondent's facility where the schedules are postedin order to see the schedule for the following week.DeGeer stopped by on Sunday because she was nolonger working Saturdays and she wanted to check thework schedule. She said that she and her daughterDenise Churchel were not scheduled for work thatweek. Once her name was removed from the scheduleshe did not contact the Respondent any further.Doreen DeGeer Dunmire was first employed by theRespondent as a waitress on July 26, 1978, and workedfor the Respondent until October 19. Dunmire is one ofthe daughters of Dolores DeGeer and was one of theemployees present at the Good Friday meeting on April9. Prior to September, Dunmire worked 4 to 5 nights perweek from 5 until 11 p.m. and always worked on theweekends. Beginning in September, she observed thather hours and her days were cut back progressivelyuntil, after October 19, she was no longer on the sched-ule. In September, Dunmire approached Loporfito andasked him why her days and hours were being cut. Hetold her that there were some new girls and that he hadto give them some hours. Dunmire testified that no su-pervisor or member of management had ever told herthat she was being taken off the schedule or why shewas taken off the schedule. She testified that, on theSunday following October 19, she called in to get herschedule and was told that she was only working on Sat-urday. She relayed this to her mother, Dolores DeGeer,who told her that she had checked the schedule and shewas not on the schedule at all. Because Dunmire had re-ceived conflicting information she went to the Monroe-ville facility herself and checked the schedule. She con-firmed that she was in fact not on the schedule at all forthe following week. Dunmire testified that approximately2 weeks before October 19 she overheard Pettica andLoporfito talking at the bar approximately 4 feet awayfrom where she was getting her drinks. She testified cre-dibly that Benny Pettica told Don Loporfito, "I wantDoreen DeGeer out of here, out of the Oyster House,within 2 weeks."Employee Susan Rohrbaugh testified that she had beenemployed by the Respondent since October 1979. Shetestified credibly that 2 days prior to the hearing in thismatter on May 1, 1983, she received a telephone call ather home from Andrew Schifino, the Respondent's coun-sel in this matter. She testified that Schifino stated thathe understood that she had been subpoenaed for thishearing on Tuesday. She stated that was correct and heasked her if she knew why she was being subpoenaed.When she said she had a general idea Schifino asked ifshe would meet with him. She agreed to meet with himat 3 p.m. at the Oyster House in Monroeville as pro-posed by Schifino. At no time during this telephone con-versation did Schifino explain to her the purpose of theproposed meeting or why he wanted to speak with her.He gave her no assurances that her attendance was vol-untary and no assurances that there would be no repris-als or that her job was not in jeopardy. He did notinform her that any other person would be present at themeeting nor did he explain that he wanted to speak withher in order to prepare for the unfair labor practice hear-ing.Rohrbaugh met Schifino at the Oyster House at 3 p.m.Also present were Respondent President Grippo andManager Pettica. According to Rohrbaugh, the meetinglasted about 3 hours. Rohrbaugh credibly testified thatduring this interrogation Grippo told her that, if her tes-timony should be favorable to him, he could not promiseher either her job back as it had been before or morehours. He also stated that he wanted to let her know"that he thought that Denise Churchel was very muchmistaken, that she could come here and give testimonybecause her job was protected and that he, in turn, couldfire her tomorrow if he wanted to but, in fact, she was avery good waitress and he had no reason to let her gobut, if he wanted to he certainly could and that he feltthat she would not be there after this trial was over, thatshe would quit." Rohrbaugh testified that during thistime Grippo took a small tape recorder out of his pocket,placed it on a table, and pointed out to her that it wasnot on.Discussion and ConclusionsThis record adequately demonstrates that, as early asApril at the Good Friday employee-employer meeting,the employees aired their grievances and complaints tothe Respondent. They complained about Manager Pet-tica and his foul mouth to Respondent President Grippo,who reprimanded Pettica and the waitress involved.Throughout the period from April until November, thewaitresses at the Monroeville facility continued to dis-cuss their problems and complaints of the Monroevillerestaurant among themselves and in the presence of theRespondent's supervisors, Loporfito and Pettica. Therecord reflects that during this period complaints weremade to management about working conditions andmeetings were requested but none was ever held. Thecomplaint alleges that, because of these concerted activi-ties among the employees for their mutual aid and com-fort, the Respondent began to retaliate in violation ofSection 8(aX)() of the Act. As I have indicated, there isno doubt that these employees had engaged in protectedconcerted activities within the meaning of the Act, and Iso find.The record reflects that following the April meetingwith management the restaurant started serving break-fast, which it had not done before. As a result of this in-stitution of breakfast, new employees were hired andhours were changed, which resulted in some of the em-ployees working less hours. There is no allegation in thecomplaint alleging any violations of the Act with regardto any of these reductions in hours up until at least Sep-tember.The record reflects that, in the latter part of July, Do-lores DeGeer was hospitalized for an operation and didnot return to work until mid-September. On returning towork in mid-September she requested that she only work91 DECISIONS OF NATIONAL LABOR RELATIONS BOARDa couple of days a week. She was given this number ofdays to work, and assigned to work in the back of therestaurant, the least busy part of the restaurant.After working the reduced schedule for 2 weeks,DeGeer approached Pettica, told him that she was feel-ing fine, and requested to work 5 days a week. Petticasaid he could not arrange this, that she would have totalk to Grippo. DeGeer explained that she had tried tocall Grippo but he did not return her calls. Pettica thensuggested she talk to Grippo's sister, the secretary. Thisresulted in the Respondent's requesting DeGeer toproduce a doctor's certificate indicating that she wasable to work full time. A doctor's certificate was ob-tained and presented to the Respondent on September21, but DeGeer's hours did not change. She continued towork Monday, Friday, and Saturday, until she was re-moved from the schedule on November 19, 1982.Because she could not get her schedule changed andbecause she had heard complaints of other employees re-lating to their reductions in hours, DeGeer approachedLoporfito in late September or early October and re-quested a meeting with management. No meeting wasever held. It was shortly after these requests for a meet-ing, and after Loporfito obviously heard DeGeer's con-versations with other employees in the restaurant, thatLoporfito informed employees Leyland and Kalbaughthat he did not want them talking to Dolly DeGeer andto stay away from her. At the same time Loporfito toldDeGeer that he did not want her to talk to the otherwaitresses anymore.The Respondent argues that these conversations be-tween DeGeer and the employees were taking place oncompany time and that the Respondent's only gripe wasthat DeGeer was bothering the employees while theywere working. I do not believe that this was the reasonthat Loporfito was angry. It is my conclusion and find-ing that Loporfito was angry at DeGeer not because shewas talking to the employees on company time but be-cause of the things that she was talking about, the reduc-tion in hours and their other complaints relating to theirwork. Loporfito was angry and did not want DeGeer todiscuss these problems with these employees. At no timedid he complain about the employees talking on compa-ny time; his gripe was that they were talking to DeGeer.In any event, within a week after this occurrence newrules were announced which prohibited the employeesfrom eating any meals at the facility, and required themto be in the restaurant only 5 minutes before scheduledto punch in and to leave the facility immediately afterthe schedule was completed.It is my conclusion that the Respondent, knowing thatDolores DeGeer was the ringleader and spokespersonfor the employees, looked for an opportunity to rid itselfof her. Therefore, when DeGeer, on returning to work,requested that she work only a short number of hours,the Respondent was more than glad to comply with thisrequest. However, once the Respondent had put DeGeeron light duty it absolutely refused to give her back herold schedule of 5 days per week. The Respondent knewthat DeGeer could not live on this amount of money,and, when DeGeer continued working the short sched-ule, the Respondent canceled her schedule entirely.I do not accept the varying reasons that the Respond-ent assigns as to why DeGeer was no longer on the pay-roll. It appears to me and I find that the Respondent re-taliated against DeGeer by reducing her working hoursin September, and by failing to provide her with a fullschedule and ultimately removing her from this schedule,thereby discharging her or constructively dischargingher because of her protected concerted activities on herown behalf and on behalf of her fellow employees in vio-lation of Section 8(a)(l) of the Act.Doreen DeGeer Dunmire was first employed as awaitress by the Respondent on July 6, 1978, and heldthat position until October 19, at which time she wastaken off the schedule and was not thereafter requestedto work by the Respondent. Prior to September, Dun-mire worked four to five nights per week from 5 to 11p.m. and always worked weekends. Beginning in Sep-tember about the time her mother returned to work fol-lowing her illness, her hours and days were cut backprogressively until about October 19, when she nolonger appeared at all on the schedule. In SeptemberDunmire approached Loporfito and asked him why herdays and hours were being cut. He informed her thatthere were some new girls and that he had to give themwork. The records submitted by the Respondent indicatethat, for the payroll period ending August 28, Dunmire4had 59.25 hours for that period. The next pay periodbeing the one in which her mother, Dolores DeGeer, re-turned to work after her sick leave, her hours dropped to37.50. For the payroll period ending September 25, shehad 36 hours; for the payroll period ending October 9,she had 35.75 hours; and, for the payroll period endingOctober 23, she had a total of 19 hours, having beentaken off the schedule entirely on October 19.The Respondent would have us believe that this de-crease in hours had no relation to the fact that DeloresDeGeer and her daughters, along with several other em-ployees, had been making protests beginning in Aprilwith regard to Pettica and Loporfito or the fact thatthese employees had sought to have their grievances re-solved by the Respondent, and on a number of occasionshad asked employer representatives to have further meet-ings which were never held. It goes without saying thatthe simplest way to solve problems is to get rid of thepeople who create the problems. This, it appears to me,is exactly the course taken by the Respondent. I find thatthe Respondent did in fact cut the hours of DoreenDeGeer Dunmire as alleged in the complaint and that,on October 19, the Respondent totally removed Dunmirefrom its schedule, thereby terminating her employment. Ifurther find that the reason for this was because of theconcerted activities on behalf of the employees, whichactivities were protected by Section 7 of the Act. There-fore, I conclude that the cutting of the hours of Dunmireas well as the removing her from the schedule were vio-lations of Section 8(a)(1) of the Act.The complaint also alleges that, since on or about No-vember 21, the Respondent reduced the hours of workfor Denise DeGeer Churchel.4 The Respondent's records are in the name of Doreen DeGeer.92 ORIGINAL OYSTER HOUSEThe record is clear that Denise Churchel, until thepayroll period ending November 6, was receiving a sub-stantial number of hours which, with two exceptions,averaged more than 40 hours for the payroll period.However, beginning with the payroll period ending No-vember 20, her hours were cut to 28.5 and, for theperiod December 4, her hours were reduced to a paltry16.25. There is no doubt that she had been removed fromthe schedule as alleged by the complaint. She was re-moved for approximately I week. The Respondent hasoffered no explanation for her removal from the scheduleand her own records indicate that she was in fact notworking during that period. In view of the backgroundof this proceeding and the fact that I do not credit thedenial of the Respondent's witnesses that they acted intotal good faith and were not in any way attempting toinjure their employees because of their protected con-certed activities, I find that the Respondent did in factreduce the hours of work of Denise DeGeer Churchelon or about November 21, and that this reduction inhours was because of the employees' protected concertedactivities guaranteed by Section 7, in violation of Section8(a)(1) of the Act.Because I find the evidence insufficient to establishthat the Respondent instructed its employees to refrainfrom discussing matters of mutual aid and protection andthat the Respondent imposed more onerous workingconditions on Dolores DeGeer, I shall recommend thatthese allegations of the complaint be dismissed.As indicated, at the hearing the General Counselamended the complaint to allege that on or about May 1,1983, the Respondent, acting through Louis Grippo andBenny Pettica at its Monroeville facility, interrogated itsemployees with regard to their protected activities andthe protected activities of their fellow employees. In sup-port of this allegation of the complaint the GeneralCounsel offered the testimony of employee Rohrbaugh,who testified to her conversations with PresidentGrippo.Without elaborating on the testimony offered to provethis allegation and the testimony of the Respondent inthis respect, it is my conclusion that, although the em-ployer had a legitimate right to interrogate its employeeson matters involving their Section 7 rights without8(a)(l) liabilities, the Respondent did not properly com-municate to the employee involved the purpose of thequestioning or ensure her that no reprisals would takeplace. Therefore, I conclude that the Respondent heretransgressed the boundary of the safeguards which havebeen set up by the Board and that the Respondent lost itsprivilege of the benefit of interrogating employee Rohr-baugh. Therefore, it is my conclusion that the Respond-ent illegally interrogated employee Rohrbaugh on May1, in violation of Section 8(aXl) of the Act.III. THE EFFECT OF THE UNFAIR LABOR PRACTICESON COMMERCEThe activities of the Respondent set forth above, oc-curring in connection with the Respondent's operations,have a close, intimate, and substantial relationship totrade, traffic, and commerce among the several Statesand tend to lead to labor disputes burdening and ob-structing commerce and the free flow of commerce.THE REMEDYHaving found that the Respondent has engaged in cer-tain unfair labor practices, I shall recommend that itcease and desist therefrom and that it take certain affirm-ative action designed to effectuate the policies of theAct.As I have found that the Respondent reduced thehours of work of Dolores DeGeer, Doreen DeGeerDunmire, and Denise DeGeer Churchel because of theirconcerted activities, I shall recommend that the Re-spondent make them whole for any loss of earnings theymay have suffered as a result of the Respondent's con-duct, with interest.As I have found that on or about October 19, 1982,the Respondent removed Doreen DeGeer Dunmire fromits work schedule and on or about November 19, 1982,removed Dolores DeGeer from its work schedule be-cause of their concerted activities in violation of Section8(a)(l) of the Act, I shall recommend that the Respond-ent be ordered to offer them immediate and full reinstate-ment, unless reinstatement has already been offered, totheir former jobs or, if those jobs no longer exist, to sub-stantially equivalent positions, without prejudice to theirseniority or other rights and privileges, and make themwhole for any loss of earnings they may have suffered asa result of the Respondent's conduct, until such time asthe Respondent makes them a valid offer of reinstate-ment, with interest. See F. W Woolworth Co., 90 NLRB289 (1950); Florida Steel Corp., 231 NLRB 651 (1977).On the foregoing findings of fact and the entirerecord, I make the followingCONCLUSIONS OF LAW1. Louton, Inc. t/a The Original Oyster House, theRespondent, is an employer engaged in commerce withinthe meaning of Section 2(2), (6), and (7) of the Act.2. By interrogating employee Rohrbaugh withoutcommunicating to her the proper safeguards, the Re-spondent has violated Section 8(aX1) of the Act.3. By reducing the hours of work of Dolores DeGeer,Doreen DeGeer Dunmire, and Denise DeGeer Churchelbecause of their protected concerted activities, the Re-spondent has engaged in conduct violative of Section8(a)(l) of the Act.4. By discharging, constructively discharging, by re-moving Doreen DeGeer Dunmire and Dolores DeGeerfrom its work schedule because of their protected con-certed activities, the Respondent has engaged in conductviolative of Section 8(aX1) of the Act.The above-described unfair labor practices affect com-mere within the meaning of Section 2(6) and (7) of theAct.On the basis of the entire record, the findings of factand the conclusions of law, I issue the following recom-mended55 If no exceptions are filed as provided by Sec. 102.46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedContinued93 DECISIONS OF NATIONAL LABOR RELATIONS BOARDORDERThe Respondent, Louton, Inc. t/a The Original OysterHouse, Monroeville, Pennsylvania, its officers, agents,successors, and assigns, shall1. Cease and desist from(a) Interrogating employees concerning their protectedconcerted activites guaranteed them by Section 7 of theAct.(b) Reducing the working hours of its employees be-cause of their protected concerted activities.(c) Discharging, constructively discharging, removingits employees from its work schedule, or otherwise alter-ing its employees working conditions because they en-gaged in protected concerted activities guaranteed themby Section 7 of the Act.(d) In any other manner interfering with, restraining,or coercing its employees in the exercise of the rightsguaranteed them in Section 7 of the Act.2. Take the following affirmative action designed to ef-fectuate the policies of the Act.(a) Offer immediate and full reinstatement to DoloresDeGeer and Doreen DeOeer Dunmire, unless reinstate-ment has already been offered, to their former jobs or, ifthose jobs no longer exist, to a substantially equivalentposition, without prejudice to their seniority or otherrights and privileges, and make them whole for any lossOrder shall, as provided in Sec. 102.48 of the Rules, be adopted by theBoard ad all objections to them shall be deemed waived for all pur-poNaeof earnings they may have suffered as a result of the Re-spondent's conduct against them.(b) Make whole Dolores DeGeer, Doreen DeGeerDunmire, and Denise DeOeer Churchel for any loss ofearnings they may have suffered as a result of the reduc-tion of hours, with interest.(c) Post at its Monroeville facility, and at all of itsother restaurant facilities, copies of the attached noticemarked "Appendix." Copies of the notice, on formsprovided oy the Regional Director for Region 6, afterbeing duly signed by the Respondent's authorized repre-sentative, shall be posted by the Respondent immediatelyupon receipt be maintained for 60 consecutive days inconspicuous places including all places where notices toemployees are customarily posted. Reasonable steps shallbe taken by the Respondent to ensure that the noticesare not altered, defaced, or covered by any other materi-al.(d) Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply.IT IS FURTHER ORDERED that the complaint be dis-missed insofar as it alleges violations of the Act notfound herein.5 If this Order is enforced by a Judgment of a United States Court ofAppeals, the words in the notice reading "Posted by Order of the Na-tional Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the Nation-al Labor Relations Board."94